Exhibit 10.1

TENDER AND SUPPORT AGREEMENT

THIS TENDER AND SUPPORT AGREEMENT, dated as April 29, 2015 (this “Agreement”),
is entered into by and between Knowles Corporation, a Delaware corporation
(“Parent”), and [__] (the “Stockholder”).

W I T N E S S E T H:

WHEREAS, Parent, Orange Subsidiary, Inc., a Delaware corporation and a
wholly-owned Subsidiary of Parent, and Audience, Inc., a Delaware corporation
(the “Company”), have executed an Agreement and Plan of Merger, dated as of the
date hereof (as the same may be amended or otherwise modified from time to time
in accordance with the terms thereof, the “Merger Agreement”). Terms that are
defined in the Merger Agreement that are not defined herein are used in this
Agreement as they are defined in the Merger Agreement;

WHEREAS, as a condition to Parent executing and delivering the Merger Agreement,
Parent is requiring that the Stockholder enter into this Agreement to, among
other things, tender (i) the shares of common stock, $0.001 par value per share,
of the Company (“Company Common Stock”), owned by the Stockholder, (ii) all
securities exchangeable, exercisable or convertible into Company Common Stock,
and (iii) any securities issued or exchanged with respect to such Company Common
Stock, upon any recapitalization, reclassification, merger, consolidation,
spin-off, partial or complete liquidation, stock dividend, split-up or
combination of the securities of the Company or upon any other change in the
Company’s capital structure, in each case whether now owned or hereafter
acquired by the Stockholder (collectively, the “Securities”); and

WHEREAS, as of the date hereof, the Stockholder has the power to vote and
dispose of [            ] shares (the “Existing Shares”) of Company Common
Stock.

NOW, THEREFORE, in contemplation of the foregoing and in consideration of the
mutual agreements, covenants, representations and warranties contained herein
and intending to be legally bound hereby, the parties hereto agree as follows:

1. Certain Covenants.

1.1 Lock-Up. Except as otherwise provided herein, the Stockholder hereby
covenants and agrees that between the date hereof and the Termination Date, the
Stockholder will not (a) directly or indirectly (including, in each case,
through transactions effected in derivative securities of the Securities), sell,
transfer, assign, pledge, hypothecate, tender, encumber or otherwise dispose of
or limit its right to vote the Securities, or agree to do any of the foregoing
(each a “Transfer”); (b) knowingly take any action which is, individually or in
the aggregate, reasonably likely to delay, prevent or have an adverse effect on
the Stockholder’s ability to satisfy its obligations under this Agreement or
(c) take any action that would make any of its representations or warranties
contained herein untrue or incorrect or have the effect of preventing, disabling
or impeding the Stockholder from performing its obligations under this
Agreement. Notwithstanding the foregoing, in connection with any Transfer not
involving or relating to any Acquisition Proposal, the Stockholder may Transfer
any or all of the Securities to (i) if an entity, any wholly-owned Subsidiary or
Affiliate of the Stockholder or (ii) if natural



--------------------------------------------------------------------------------

person, (A) immediate family members or a trust established for the benefit of
Stockholder and/or for the benefit of one or more members of Stockholder’s
immediate family, (B) charitable organizations or (C) upon the death of the
Stockholder; provided, however, that in any such case, prior to and as a
condition to the effectiveness of such Transfer, each Person to which any of
such Securities or any interest in any of such Securities is Transferred shall
have executed and delivered to Parent a counterpart to this Agreement pursuant
to which such Person shall be bound by all of the terms and provisions of this
Agreement.

1.2 No Solicitation.

(a) From and after the date of this Agreement until the Termination Date, except
as provided in Section 1.2(b) or Section 5.2, the Stockholder will not, and will
cause its [Subsidiaries and its and their respective] Representatives not to,
directly or indirectly: (i) solicit, initiate, or knowingly encourage or
knowingly induce or knowingly facilitate the making, submission or announcement
of any inquiries or the making of any proposal or offer constituting, related to
or that would reasonably be expected to lead to an Acquisition Proposal,
(ii) furnish any non-public information regarding any of the Acquired Companies
to any Person (other than Parent and Parent’s or the Company’s Representatives
acting in their capacity as such) in connection with or in response to an
Acquisition Proposal or any proposal, inquiry or offer that would reasonably be
expected to lead to an Acquisition Proposal, (iii) engage in discussions or
negotiations with any Person with respect to any Acquisition Proposal or any
proposal, inquiry or offer that would reasonably be expected to lead to an
Acquisition Proposal (other than to state that they currently are not permitted
to have discussions), (iv) approve, endorse or recommend any Acquisition
Proposal or any proposal, inquiry or offer that would reasonably be expected to
lead to an Acquisition Proposal, (v) make or authorize any public statement,
recommendation or solicitation in support of any Acquisition Proposal or any
proposal, inquiry or offer that would reasonably be expected to lead to an
Acquisition Proposal or (vi) enter into any letter of intent or agreement in
principle or any Contract providing for, relating to or in connection with any
Acquisition Proposal or any proposal, inquiry or offer that would reasonably be
expected to lead to an Acquisition Proposal. The Stockholder agrees that any
breach of this Section 1.2(a) by any [Subsidiary or any] of its [or their
respective] Representatives shall constitute a breach of this Section 1.2(a) by
the Stockholder.

(b) Notwithstanding the foregoing, nothing in this Agreement shall prohibit the
Stockholder from taking any action in its capacity as a Representative of the
Company that is expressly permitted to be taken by the Company’s Representatives
(in their capacity as such) under the Merger Agreement (including exercising its
fiduciary duties to the Company in accordance with applicable Law and the Merger
Agreement).

(c) The Stockholder shall, and shall cause its [Subsidiaries and its and their
respective] Representatives to (i) immediately cease and cause to be terminated
all existing discussions or negotiations with any Person conducted heretofore
with respect to any Acquisition Proposal or any proposal, inquiry or offer that
could reasonably be expected to lead to an Acquisition Proposal, and
(ii) request the prompt return or destruction of all confidential information
previously furnished by it or on its behalf.

 

2



--------------------------------------------------------------------------------

(d) The Stockholder shall [and shall cause its Subsidiaries to] advise Parent
promptly (and in any event within the later of twenty-four (24) hours or the
next Business Day) of (i) any Acquisition Proposal or indication, inquiry,
proposal or offer with respect to or that would reasonably be expected to lead
to any Acquisition Proposal, (ii) any request for non-public information
relating to the Company that would reasonably be expected to lead to an
Acquisition Proposal, and (iii) any inquiry or request for discussion or
negotiation regarding an Acquisition Proposal, including in each case the
identity of the person making any such Acquisition Proposal or indication,
inquiry, offer or proposal, the material terms of any such Acquisition Proposal
or indication, inquiry, offer or proposal and any material correspondence
relating thereto. The Stockholder shall keep Parent informed on a reasonably
current basis of any material changes to the terms of any such Acquisition
Proposal or indication or inquiry.

1.3 Certain Events. This Agreement and the obligations hereunder will attach to
the Securities and will be binding upon any person to which legal or Beneficial
Ownership of any or all of the Securities passes, whether by operation of
applicable Law or otherwise, including the Stockholder’s successors or assigns.
This Agreement and the obligations hereunder will also attach to any additional
shares of Company Common Stock or other Securities of the Company issued to or
acquired by the Stockholder after the date hereof.

1.4 Agreement to Tender; Grant of Proxy; Voting Agreement.

(a) The Stockholder hereby agrees to validly tender the Securities or cause the
Securities to be validly tendered into the Offer promptly following, and in any
event no later than the tenth (10th) Business Day following the commencement of
the Offer pursuant to Section 1.1 of the Merger Agreement in accordance with the
procedures set forth in the Offer Documents; provided that Parent agrees that
the Stockholder may withdraw the Securities from the Offer at any time following
the termination of this Agreement or upon the Offer being terminated in
accordance with the terms of the Merger Agreement. For the avoidance of doubt,
(x) the Stockholder shall not be required, for purposes of this Agreement, to
exercise any unexercised Company equity award held by the Stockholder and
(y) the Stockholder shall not have any obligation under this Section 1.4(a) to
tender (or caused to be tendered) any Securities into the Offer (i) to the
extent such shares constitute Company restricted stock awards or (ii) to the
extent such tender would reasonably be expected to cause the Stockholder to
incur liability under Section 16(b) of the Exchange Act. If the Offer is
terminated or withdrawn by Parent or the Merger Agreement is terminated prior to
the purchase of Securities in the Offer, Parent shall promptly return, and shall
cause any depository or paying agent, acting on behalf of Parent, to promptly
return all tendered Securities to the Stockholder.

(b) The Stockholder has revoked or terminated any proxies, voting agreements or
similar arrangements previously given or entered into with respect to the
Securities. Solely with respect to the matters described in this Section 1.4(b)
and Section 1.4(c), the Stockholder hereby irrevocably appoints Parent as proxy
for the Stockholder to vote the Securities entitled to vote, for the Stockholder
and in the Stockholder’s name, place and stead, at any annual or special
meeting, or at any adjournment thereof for the adoption of the Merger Agreement
and approval of the Offer and the Merger (but only at such a meeting called for
the purpose of voting with respect to the adoption of the Merger Agreement and
approval of the Offer and the Merger and only with respect to a proposal
relating thereto). The parties

 

3



--------------------------------------------------------------------------------

acknowledge and agree that neither Parent, nor Parent’s successors, assigns,
subsidiaries, divisions, employees, stockholders, Representatives and Affiliates
shall owe any duty, whether in law or otherwise, or incur any liability of any
kind whatsoever, including without limitation, with respect to any and all
claims, losses, demands, causes of action, costs, expenses (including reasonable
attorney’s fees) and compensation of any kind or nature whatsoever, to the
Stockholder in connection with or as a result of any voting by Parent of the
Securities or any execution of any consent in accordance with the terms hereof.
The parties acknowledge that, pursuant to the authority hereby granted under the
irrevocable proxy (which proxy is coupled with an interest in the Securities),
Parent may vote the Securities in furtherance of its own interests and Parent is
not acting as a fiduciary for the Stockholder.

(c) The Stockholder hereby irrevocably and unconditionally covenants and agrees
that, during the Voting Period (as hereinafter defined) and if the Securities
have not been previously accepted for payment pursuant to the Offer, at any
meeting of the stockholders of the Company (whether annual or special), however
called, or at any adjournment or postponement thereof, or in any other
circumstances (including an action by written consent) upon which a vote or
other approval is sought, the Stockholder shall (including, in each case as
applicable, as contemplated by Section 1.4(b)): (i) with respect to any vote
relating to the Merger Agreement, the Offer and the Merger or any other matter
to be approved by the stockholders of the Company to facilitate any of them,
appear at such meeting or otherwise be counted as present thereat for the
purpose of establishing a quorum and vote the Securities, in person or by proxy,
in favor of the adoption of the Merger Agreement and the approval of the Offer
and the Merger and (ii) vote (or cause to be voted), in person or by proxy, the
Securities against (A) any extraordinary corporate transaction (other than the
Offer and the Merger), such as a merger, consolidation, business combination,
tender or exchange offer, reorganization, recapitalization, liquidation, or sale
or transfer of all or substantially all of the assets or securities of the
Company or any of its Subsidiaries, (B) any amendment of the Company’s
certificate of incorporation or by-laws other than as contemplated by the Merger
Agreement, (C) any other proposal, action or transaction involving the Company
or any of its Subsidiaries, which amendment or other proposal, action or
transaction would reasonably be expected to impede, frustrate, prevent or
nullify the Offer and the Merger or the Merger Agreement, (D) any extraordinary
dividend, distribution or recapitalization by the Company or change in capital
structure of the Company (other than pursuant to the Merger Agreement) and
(E) any Acquisition Proposal (the matters described in the foregoing clauses
(A) through (E) being referred to as “Competing Actions”); and (iii) not take
any action by written consent to approve any Competing Action; provided, that
nothing herein shall limit the ability of the Stockholder to vote its Securities
in its sole discretion on any matters other than the matters set forth in this
Section 1.4(c) that may be submitted to a stockholder vote, consent or other
approval. For purposes of this Agreement, “Voting Period” means the period
commencing on the date hereof and ending on the termination of this Agreement.

(d) The obligations of the Stockholder specified in this Section 1.4 shall apply
whether or not the Board of Directors of the Company (or any committee thereof)
has effected an Adverse Recommendation Change. Any such vote shall be cast (or
consent shall be given) by the Stockholder in accordance with such procedures
relating thereto so as to ensure that it is duly counted, including for purposes
of determining whether a quorum is present.

 

4



--------------------------------------------------------------------------------

(e) The irrevocable proxy granted pursuant to Section 1.4(a) shall not be
terminated by any act of the Stockholder or by operation of law. If between the
execution hereof and the Termination Date, any trust or estate holding the
Securities should be terminated, or if any corporation or partnership holding
the Securities should be dissolved or liquidated, or if any other such similar
event or events shall occur before the Termination Date, certificates or
book-entry credits representing the Securities shall be delivered by or on
behalf of the Stockholder in accordance with the terms and conditions of this
Agreement, and actions taken by Parent hereunder shall be as valid as if such
death, incapacity, termination, dissolution, liquidation or other similar event
or events had not occurred, regardless of whether or not Parent has received
notice of such death, incapacity, termination, dissolution, liquidation or other
event.

1.5 Disclosure. The Stockholder hereby authorizes Parent to publish and disclose
in any announcement or disclosure required by the SEC, the NASDAQ Global Select
Market or any other national securities exchange and, to the extent required by
applicable Law, the Offer Documents (including all documents and schedules filed
with the SEC in connection therewith) and any other required filings under the
Securities Act or the Exchange Act or otherwise required by Law, its identity
and ownership of the Securities and the nature of its commitments, arrangements
and understandings under this Agreement. Parent hereby authorizes the
Stockholder to make such disclosure or filings as may be required by the SEC or
NASDAQ Global Select Market or any other national securities exchange or the OTC
Bulletin Board.

2. Representations and Warranties of Stockholder. The Stockholder hereby
represents and warrants to Parent, as of the date hereof, that:

2.1 Ownership. Stockholder is the record and Beneficial Owner of the Securities,
and the Securities constitute the Stockholder’s entire interest in the
outstanding capital stock of the Company. The Securities are, and (except as
otherwise permitted by this Agreement) prior to the Effective Time will be,
Beneficially Owned and owned of record by the Stockholder, free and clear of any
Liens, of any nature whatsoever, except for restrictions on transfer under
securities Laws and except for those created by this Agreement. Except as set
forth on Schedule I to this Agreement, as of the date hereof, the Stockholder
does not hold any options, warrants or other rights to purchase any Securities.
As of the date hereof, the Existing Shares constitute all of the shares of
Company Common Stock Beneficially Owned or owned of record by the Stockholder
[or any of its Subsidiaries]. The Stockholder has and (except as otherwise
expressly provided by this Agreement) will have at all times through the
Effective Time sole voting power (including the right to control such vote as
contemplated herein) with respect to the matters set forth in this Agreement,
sole power of disposition, sole power to issue instructions with respect to the
matters set forth in this Agreement, and sole power to agree to all of the
matters set forth in this Agreement, in each case, with respect to all of the
Stockholder’s Existing Shares and with respect to all of the Securities owned by
the Stockholder at all times through the Effective Time. “Beneficial Ownership”
by a person of any securities includes ownership by any Person who, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares (i) voting power which includes the power to vote, or
to direct the voting of, such security; and/or (ii) investment power which
includes the power to dispose, or to direct the disposition, of such security;
and shall otherwise be interpreted in accordance with the term “beneficial
ownership” as defined in Rule 13d-3 adopted by the Securities and Exchange
Commission under the Exchange Act, as amended;

 

5



--------------------------------------------------------------------------------

provided that for purposes of determining Beneficial Ownership, a Person shall
be deemed to be the Beneficial Owner of any securities which such Person has, at
any time during the term of this Agreement, the right to acquire pursuant to any
agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options, or otherwise (irrespective of
whether the right to acquire such securities is exercisable immediately or only
after the passage of time, including the passage of time in excess of 60 days,
the satisfaction of any conditions, the occurrence of any event or any
combination of the foregoing). The terms “Beneficially Own” and “Beneficially
Owned” shall have a correlative meaning.

2.2 Organization. The Stockholder is [a [__] duly existing under the laws of
[__]] [OR] [an individual residing in [__]].

2.3 Authorization. The Stockholder has all necessary power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by the Stockholder and the consummation of the Offer
have been duly and validly authorized by all necessary action of the
Stockholder, and no other proceedings on the part of the Stockholder are
necessary to authorize the execution and delivery of this Agreement or to
consummate the Offer and the other transactions contemplated hereby. This
Agreement has been duly executed and delivered by the Stockholder and, assuming
the due authorization, execution and delivery by Parent, this Agreement
constitutes a legal, valid and binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms (except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar Laws affecting the enforcement of
creditors’ rights generally or by general principles of equity).

2.4 No Violation.

(a) The execution, delivery and performance of this Agreement by the Stockholder
do not and will not, with or without notice or lapse of time, or both, (i) in
the case of a Stockholder that is not a natural person, conflict with or violate
the constituent or organizational documents of the Stockholder [or any of its
Subsidiaries], (ii) conflict with or violate any Law applicable to the
Stockholder [or any of its Subsidiaries] or by which any property or asset of
the Stockholder [or any of its Subsidiaries] is bound or (iii) result in any
breach or violation of, or constitute a default (or an event which with notice
or lapse of time or both would become a default), or result in a right of
payment or loss of a benefit under, or give rise to any right of termination,
cancellation, amendment or acceleration of, any Contract to which the
Stockholder [or any of its Subsidiaries] is a party, except in the case of
clauses (ii) and (iii) hereof, any such conflict, violation, breach, default,
right of payment, termination, amendment, acceleration, cancellation that are
not, individually or in the aggregate, reasonably expected to delay, prevent or
have a material adverse effect on the Stockholder’s ability to satisfy its
obligations under this Agreement.

(b) The execution, delivery and performance of this Agreement by the Stockholder
do not and, at the time of the Closing will not, require any consent, approval,
order, license, authorization or permit of, action by, filing, registration or
declaration with or notification to, any Governmental Entity or any other
person, except for applicable requirements

 

6



--------------------------------------------------------------------------------

of the Exchange Act, Blue Sky Laws, the HSR Act, any applicable non-U.S.
competition, antitrust or investment Laws, filing and recordation of appropriate
merger documents as required by the DGCL and except where failure to obtain such
consents, approvals, authorizations, waivers or permits, or to make such filings
or notifications that would not, individually or in the aggregate, reasonably be
expected to delay, prevent or have a material adverse effect on the
Stockholder’s ability to satisfy its obligations under this Agreement.

2.5 No Proceedings. No Actions are pending, or to the knowledge of Stockholder,
threatened, against Stockholder [or any of its Subsidiaries], which, if
adversely determined, will, individually or in the aggregate, be reasonably
expected to delay, prevent or have a material adverse effect on the
Stockholder’s ability to satisfy its obligations under this Agreement and
[neither] the Stockholder [nor any of its respective officers, directors,
representatives or properties] is [or are] subject to any material judgment,
order, injunction, ruling or decree of any Governmental Entity that would
individually or in the aggregate, be reasonably expected to delay, prevent or
have a material adverse effect on the Stockholder’s ability to satisfy its
obligations under this Agreement. The Stockholder has not previously assigned or
sold any of the Securities to any third party. The Stockholder acknowledges that
neither the Parent nor any Person on behalf of the Parent has not made and does
not make any representation or warranty, whether express or implied, of any kind
or character except as expressly set forth in this Agreement.

2.6 Reliance by Parent. The Stockholder understands and acknowledges that Parent
is entering into the Merger Agreement in reliance upon the Stockholder’s
execution and delivery of this Agreement and the representations and warranties
of the Stockholder herein.

2.7 The Stockholder Has Adequate Information. The Stockholder is a sophisticated
seller with respect to the Securities and has adequate information concerning
the business and financial condition of the Company to make an informed decision
regarding the sale of the Securities and has independently and without reliance
upon the Parent and based on such information as the Stockholder has deemed
appropriate, made its own analysis and decision to enter into this Agreement.

3. Representations and Warranties of Parent. Parent hereby represents and
warrants to the Stockholder, as of the date hereof that:

3.1 Authorization. Parent has all necessary corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and
to consummate the transactions contemplated hereby. The execution and delivery
by Parent of this Agreement and the consummation by Parent of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action of Parent, and no other proceedings on the part of Parent are
necessary to authorize the execution and delivery of this Agreement. This
Agreement has been duly executed and delivered by Parent and, assuming the due
authorization, execution and delivery by the Stockholder, this Agreement
constitutes a legal, valid and binding obligation of Parent, enforceable against
Parent in accordance with its terms (except to the extent that enforceability
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or similar Laws affecting the enforcement of creditors’ rights generally or by
general principles of equity).

 

7



--------------------------------------------------------------------------------

3.2 No Violation. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will as of the date hereof
or as of the date of the Closing (a) require any consent, approval, order,
license, authorization or permit of, action by, filing, registration or
declaration with or notification to, any Governmental Entity or any other
person, except for applicable requirements of the Exchange Act, Blue Sky Laws,
the HSR Act, any applicable non-U.S. competition, antitrust or investment Laws,
filing and recordation of appropriate merger documents as required by the DGCL
and except where failure to obtain such consents, approvals, authorizations,
waivers or permits, or to make such filings or notifications that are not,
individually or in the aggregate, reasonably expected to delay, prevent or have
a material adverse effect on the Parent’s ability to satisfy its obligations
under this Agreement or (b) violate, result in a default under, or conflict with
the constituent or organizational documents of Parent, any Contract, or any
applicable Law binding upon Parent, except for such violations, defaults or
conflicts which are not, individually or in the aggregate, reasonably likely to
delay, prevent or have a material adverse effect on Parent’s ability to satisfy
its obligations under this Agreement. No Actions are pending, or to the
knowledge of Parent, threatened, against Parent, which, if adversely determined,
will, individually or in the aggregate, be reasonably expected to delay, prevent
or have a material adverse effect on the Parent’s ability to satisfy its
obligations under this Agreement.

4. Appraisal Rights. Provided that the Merger is consummated in compliance with
the terms of the Merger Agreement, that the consideration offered pursuant to
the Merger in the Offer is not less than as set forth in the Merger Agreement,
and that this Agreement has not been terminated, the Stockholder agrees not to
exercise any rights of appraisal or any dissenters’ rights that the Stockholder
may have (whether under applicable Law or otherwise) or could potentially have
or acquire in connection with the Merger.

5. Miscellaneous.

5.1 Term. Notwithstanding any other provision of this Agreement or any other
agreement, this Agreement and all obligations hereunder shall terminate and
cease to have any force or effect upon the earliest of (i) the Closing, (ii) any
termination of the Merger Agreement in accordance with its terms, (iii) such
date and time as any amendment or change to the Merger Agreement or the Offer is
effected without the Stockholder’s consent that decreases the amount, or changes
the form or (except with respect to extensions of the Offer in accordance with
the terms of the Merger Agreement) timing, of consideration payable to all of
the stockholders of the Company pursuant to the terms of the Merger Agreement,
or that imposes conditions to the Offer in addition to the Offer Conditions or
modifies the existing Offer Conditions in a manner adverse to the stockholders
of the Company and (iv) the mutual written consent of Parent and the
Stockholder.

5.2 Fiduciary Duties. Notwithstanding anything in this Agreement to the
contrary: (a) the Stockholder makes no agreement or understanding herein in any
capacity other than in the Stockholder’s capacity as a record holder and
Beneficial Owner of Securities, and (b) nothing herein will be construed to
limit or affect any action or inaction, to the extent in accordance with the
Merger Agreement, by the Stockholder or any Representative of the Stockholder,
as applicable, serving on the Company Board, including by voting, in his
capacity as a director of the Company, in the Stockholder’s sole discretion on
any matter, or on the board

 

8



--------------------------------------------------------------------------------

of directors of any Subsidiary of the Company or as an officer of the Company or
any of Subsidiary of the Company, acting in such Person’s capacity as a director
or officer of the Company or any Subsidiary of the Company, and any such action
shall not constitute a breach of this Agreement.

5.3 Amendment and Waiver. This Agreement may be amended by mutual agreement of
the parties and may not be amended except by an instrument in writing signed by
the parties hereto. Subject to applicable Law, any party hereto may (a) extend
the time for the performance of any obligation or other act of the other party
hereto, (b) waive any inaccuracy in the representations and warranties of the
other party contained herein or in any document delivered pursuant hereto,
(c) waive compliance by the other party with any agreement contained herein or
(d) waive any condition to which its obligations are subject. Any such extension
or waiver shall only be valid if set forth in an instrument in writing signed by
the party or parties to be bound thereby. Notwithstanding the foregoing, no
failure or delay by any party in exercising any right hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise of any other right hereunder.

5.4 Costs and Expenses. Each party shall bear its own costs and expenses
(including all legal, accounting, audit, due diligence and other out-of-pocket
expenses) incurred in connection with this Agreement and the transactions
contemplated hereby.

5.5 Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective representatives,
successors and assigns. The obligations and liabilities assumed in this
Agreement by the parties hereto shall be binding upon each party’s respective
successors and assigns, which shall include successors by operation of Law, such
as by merger.

5.6 Entire Agreement; No Third Party Beneficiaries. This Agreement constitutes
the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, between the parties, or any of them, with
respect to the subject matter hereof. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.

5.7 Assignments. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, as a whole or in
part, by operation of law or otherwise, by any party without the prior written
consent of the other party, and any such assignment without such prior written
consent shall be null and void; provided, however, that Stockholder may assign
its rights and obligations without such prior written approval in connection
with a Transfer of Securities permitted under, and effected in compliance with,
the second sentence of Section 1.1. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and assigns.

5.8 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts (including by
facsimile, electronic mail or other means of electronic communication), each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

9



--------------------------------------------------------------------------------

5.9 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, (b) on the first Business Day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier or
(c) on the earlier of confirmed receipt or the fifth Business Day following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered to the
addresses set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:

if to Parent, to:

Knowles Corporation

1151 Maplewood Drive

Itasca, Illinois 60143

Attention: General Counsel

Facsimile: 630-250-1295

with a copy to:

Sidley Austin LLP

One South Dearborn Street

Chicago, Illinois 60603

Attention:     Paul L. Choi

  Jennifer Fitchen

Facsimile:    (312) 853-7036

if to the Stockholder, to:

[                             ]

[                             ]

[                             ]

with a copy to:

[                             ]

[                             ]

[                             ]

[                             ]

5.10 Governing Law. This Agreement and all disputes or controversies arising out
of or relating to this Agreement or the transactions contemplated hereby shall
be governed by, and construed in accordance with, the internal laws of the State
of Delaware, without regard to the laws of any other jurisdiction that might be
applied because of the conflicts of laws principles of the State of Delaware.

 

10



--------------------------------------------------------------------------------

5.11 Further Assurances. The parties to this Agreement agree to cooperate and to
execute and deliver such instruments and take such further actions as any other
party to this Agreement may, from time to time, reasonably request in order to
effectuate the purposes and to carry out the terms of this Agreement.

5.12 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

5.13 Submission to Jurisdiction; Service of Process. Each of the parties
irrevocably agrees that any legal action or proceeding arising out of or
relating to this Agreement brought by any other party or its successors or
assigns shall be brought and determined in the Delaware Court of Chancery and
any state appellate court therefrom within the State of Delaware (unless the
Delaware Court of Chancery shall decline to accept jurisdiction over a
particular matter, in which case, in any Delaware state or federal court within
the State of Delaware), and each of the parties hereby irrevocably submits to
the exclusive jurisdiction of the aforesaid courts for itself and with respect
to its property, generally and unconditionally, with regard to any such action
or proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties agrees not to commence any action, suit
or proceeding relating thereto in any court other than the courts of the State
of Delaware, as described above, other than actions in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by such court.
Each of the parties further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts of the State of Delaware, as described above, for any reason,
(b) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum,
(ii) the venue of such suit, action or proceeding is improper or (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

5.14 Interpretation. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. The headings contained in this Agreement are for convenience of
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. All words used in this Agreement will be
construed to be of such gender or number as the circumstances require. The words
“include,” “includes” and “including” and words of similar import when used in
this Agreement will mean “include, without limitation,” “includes, without
limitation” or “including, without limitation,” unless otherwise specified. The
word “or” shall not be exclusive. The term “parties” means Parent and
Stockholder, and “party” means either of them.

 

11



--------------------------------------------------------------------------------

5.15 Relationship of Parties. Nothing contained herein shall establish any
fiduciary, partnership, joint venture or similar relationship between or among
the parties hereto except to the extent otherwise expressly stated herein or
therein.

5.16 Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable Law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable Law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

5.17 Enforcement. The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each party shall be entitled to specific performance of the terms hereof,
including an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in the courts
of the State of Delaware, as described in Section 5.13, this being in addition
to any other remedy to which such party is entitled at law or in equity. Each of
the parties hereby further waives any requirement under any law to post security
as a prerequisite to obtaining equitable relief.

[The rest of this page has intentionally been left blank.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

KNOWLES CORPORATION By:     Name: Jeffrey S. Niew Title: President and Chief
Executive Officer

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER: [By:     Name: Title:]

 

[     Name:]

[Signature Page to Tender and Support Agreement]